Citation Nr: 0511524	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for a disorder 
characterized by tremors of the lower extremities.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lateral laxity of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of flexion of the left knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
April 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which, in pertinent part, denied service connection 
for a bilateral knee disability and a disability 
characterized by tremors of the lower extremities.  The RO 
subsequently granted service connection for a left knee 
disability in October 2002, followed by separate ratings for 
instability and limitation of flexion in December 2004.  

When the veteran's case was before the Board in October 2003, 
it was remanded for additional development and adjudication.  
The case was returned to the Board in March 2005 for 
appellate consideration.

The issues of entitlement to service connection for 
disability characterized by tremors of the lower extremities 
and entitlement to higher initial ratings for the veteran's 
left knee disability are addressed in the decision portion of 
this document, while the issue entitlement to service 
connection for a right knee disability is addressed in the 
REMAND portion below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  The veteran has no disability characterized by tremors of 
the lower extremities.

2.  The veteran's left knee disability is manifested by five 
degrees of lateral laxity, flexion limited to 90 degrees, and 
extension limited to 10 degrees.


CONCLUSION OF LAW

1.  Disability characterized by tremors of the lower 
extremities was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for laxity of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for limitation of flexion of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2004).

4.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
March 2001, subsequent to the enactment of the VCAA.

In September 2001, the veteran was informed of the evidence 
necessary to substantiate his claim for service connection.  
Service connection for left knee disabilities was granted in 
October 2002, and a 10 percent rating was assigned.  The 
veteran filed a timely notice of disagreement the assigned 
rating.  A Statement of the Case, issued in December 2002, 
provided notice to the veteran of the evidence necessary to 
support his claim.  Supplemental statements of the case dated 
in October 2002, October 2004 and December 2004 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefit sought.

Moreover, letters dated in September 2001, April 2004 and 
July 2004 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's October 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
The veteran has been afforded VA examinations of his left 
knee disability.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  In fact, in 
January 2005, the veteran indicated that he had no additional 
evidence to submit and asked that his case be forwarded to 
the Board.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.



Service Connection for Disability Characterized by 
Tremors of the Lower Extremities

Factual Background

The veteran's service medical records include his enlistment 
physical examination.  The veteran complained of tremors of 
the lower extremities when he sat down.  He was referred for 
an orthopedic consultation.  He related to the examiner that 
he had a habit of shocking his legs when he sat down.  He had 
not injured the legs, and had been employed in the sports 
area.  Following the examination, the diagnosis  was: normal 
lower extremities.  The remainder of the service medical 
records and a February 1985 physical examination are negative 
for any diagnosis, complaint or abnormal finding pertaining 
to tremors of the lower extremities.  

VA outpatient treatment records do not reflect complaints of 
or treatment for tremors of the lower extremities.  Private 
treatment records are also negative for such complaints or 
findings.  

On VA examination in June 2004, the veteran complained of a 
tremor condition of his right lower extremity.  However, the 
examiner could not detect any tremor or decrease of strength 
on physical examination.  The veteran had 5/5 quadriceps and 
hamstring strength.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection is not warranted for a disability 
characterized by tremors of the lower extremities.  Although 
the veteran complained of bilateral lower extremity tremors 
during his enlistment physical examination, further 
consultation revealed the lower extremities to be normal.  
Furthermore, the Board notes that there is no medical 
evidence showing that the veteran currently has this claimed 
disability.  Although there is evidence of record pertaining 
to VA treatment of the veteran's musculoskeletal 
disabilities, such records do not reveal a diagnosis of the 
claimed disability.  The evidence also fails to demonstrate 
that the claimed disability is secondary to any currently 
service-connected disability.  Accordingly, the veteran's 
claim must fail because the preponderance of the evidence 
establishes that he does not have the claimed disability.



Evaluation of Left Knee

Factual Background

The veteran's service medical records document a sprain of 
the left knee in November 1982.

Records from Orthopaedic Associates, P.C., indicate that in 
March 1996 the veteran underwent arthroscopy of the left knee 
with partial synovectomy, partial lateral meniscectomy and 
abrasion of osteophyte.  

A VA treatment note dated in September 2001 indicates that 
the veteran's X-rays were negative, except for some early 
degenerative changes.  The impression was recurrent 
chondromalacia and meniscal problems in the left knee.  The 
provider suggested further arthroscopy.

VA outpatient treatment records dated in February 2002 noted 
medial joint line tenderness in the left knee.  Range of 
motion of the left knee was from 0 degrees to 100 degrees, 
limited by pain.  The knee was stable to varus, valgus and 
Lachman's stresses.  The veteran grimaced when stress was 
applied.  It was difficult to discern whether the effusion of 
the knee was due to the veteran's obesity.  X-ray films 
showed severe narrowing of the medial compartment due to the 
meniscectomy, and a significant amount of degenerative 
changes were seen in the patella.

Upon VA examination in June 2002, the veteran reported pain 
in his left knee with weakness, stiffness, and occasional 
swelling.  He stated that the left knee felt sore almost all 
of the time and that activity increased his pain.  The 
examiner noted that the veteran wore a knee brace, and the 
veteran stated that it did somewhat alleviate his pain.  The 
veteran reported having undergone surgery in 1997, which 
included arthroscopy with partial synovectomy and abrasion of 
osteophytes.  Range of motion of the left knee was from zero 
to 135 degrees.  The examiner opined that the lack of full 
range of motion was due to body habitus, having noted earlier 
that the veteran weighed 293 pounds.  The veteran reported 
pain over the entire range of motion.  Some parapatellar 
effusion was noted, but there was no erythema or excess heat.  
The veteran walked with a  limp due to soreness and the knee 
brace.  No ankylosis was found.  Diagnoses were degenerative 
joint disease of the knee and torn lateral meniscus, morbid 
obesity affecting the knee, and gout..  

A VA orthopedic clinic note dated in July 2002 notes medial 
and lateral joint line tenderness.  Range of motion was from 
zero to 90 degrees.  There was no laxity, or varus or valgus 
stress, but the veteran reported pain with valgus testing.  
The veteran indicated that he did not wish to be considered 
for knee replacement.

The report of a September 2003 VA orthopedics consultation 
reflects tenderness along the medial joint line.  No 
instability was found.  X-rays revealed minimal degenerative 
changes.  The impression was torn medial meniscus, probably 
degenerative, with some secondary chondromalacia.  

An additional VA examination was conducted in June 2004.  The 
veteran complained of pain at all times.  Range of motion 
testing of the left knee revealed flexion to 40 degrees and 
extension to 10 degrees.  However, the examiner specifically 
noted that later in the examination, while changing, the 
veteran was able to flex to approximately 90 degrees.  There 
was approximately five degrees of lateral laxity noted, and 
the veteran had a small effusion.  He was neurovascularly 
intact.  Quadriceps and hamstring strength was 5/5.  The 
veteran was noted to use a brace and a cane.  The examiner 
concluded that the level of disability caused by the 
veteran's left knee disability was moderate.  He noted that 
the veteran did not have flare ups, and that his range of 
motion was not limited by fatigue or weakness.  He noted that 
later in the examination, when the veteran was not as 
vigilant, he did have improved range of motion.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has X-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.
Also, in a recent VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg.  

Laxity of the Left Knee

The veteran is currently in receipt of a 10 percent 
evaluation for laxity of the left knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Having carefully reviewed the evidence of record, the Board 
concludes that an evaluation exceeding 10 percent for laxity 
of the left knee is not warranted.  While the veteran does 
use a brace, he has not indicated that his left knee 
disability causes him to fall.  The June 2004 examiner 
indicated only five degrees of lateral laxity, with no medial 
laxity.  Moreover, there is no medical evidence of locking of 
the knee, and effusion was noted to be small.  Accordingly, 
the Board finds that the currently assigned 10 percent is 
appropriate.

Limitation of Flexion of the Left Knee

The veteran is also in receipt of a 10 percent evaluation for 
limitation of flexion of the left knee, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under that diagnostic code, a 
noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.

Ankylosis of the knee warrants a 30 percent evaluation where 
is at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees.  A 40 percent evaluation 
is awarded when the ankylosis is in flexion between 10 and 20 
degrees, and a 50 percent evaluation applies when the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted where the ankylosis is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

On review of the evidence pertaining to this evaluation, the 
Board finds that the currently assigned 10 percent rating is 
appropriate.  In this regard, the Board notes that only the 
most recent VA examination report shows flexion limited to 
any significant degree.  In fact, the examiner specifically 
noted that while range of motion testing revealed flexion of 
only 40 degrees, later in the examination, when changing his 
clothes, the veteran was able to flex his left knee to 
approximately 90 degrees.  The Board observes that such range 
of motion would not warrant a compensable evaluation under 
this diagnostic code.  There is no evidence that the 
limitation of flexion of the veteran's left knee is more than 
was noted during range of motion testing in June 2004.  
Clearly, there is no evidence of ankylosis.  Therefore, the 
Board has concluded that a higher evaluation is not 
available.

Limitation of Extension of the Left Knee

The veteran is also in receipt of a 10 percent evaluation for 
limitation of extension of his left knee.  A noncompensable 
evaluation is warranted where extension of the leg is limited 
to 5 degrees; a 10 percent rating is appropriate where 
extension of the leg is limited to 10 degrees; and a 20 
percent rating is warranted for extension limited to 15 
degrees.  A 30 percent rating is for assignment for flexion 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Upon careful review of the record, the Board must conclude 
that a higher rating is also unavailable for this component 
of the veteran's left knee disability.  All range of motion 
testing prior to the June 2004 examination reflects full 
extension of the left knee.  Upon testing in June 2004, 
extension was limited to 10 degrees.  Such limitation 
warrants a 10 percent rating.  The Board again notes that 
there is no evidence of ankylosis.  Accordingly, a higher 
rating is not appropriate for this disability.


ORDER

Entitlement to service connection for a disability 
characterized by tremors of the lower extremities is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for laxity of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for limitation of flexion of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for limitation of extension of the left knee is denied.


REMAND

The Board initially notes that the VCAA is also applicable to 
the remaining issue on appeal.  

In the October 2003 remand, the Board indicated that a VA 
examination of the veteran's claimed right knee disability 
was necessary.  The Board noted that the veteran had claimed 
that he had a right knee disability due to his service-
connected left knee disability.  The RO was directed to 
afford the veteran an examination of the claimed disability, 
including an opinion regarding the etiology of any right knee 
disability.  Although a June 2004 examination included an 
evaluation of the veteran's right knee, the examiner did not 
provide an opinion regarding the etiology of any currently 
present right knee disability.   The Board therefore 
concludes that an additional VA examination, which addresses 
the issues set forth in the October  2003 remand, must be 
conducted.  It is noted that the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It is 
further noted that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of any 
currently present right knee disability.  
All indicated tests and studies are to be 
performed, and a complete medical history 
should be elicited from the veteran.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present right knee 
disability is etiologically related to 
the veteran's military service. The 
examiner should also provide an opinion 
regarding whether it is at least as 
likely as not that any currently present 
right knee disability was either caused, 
or aggravated by the veteran's service-
connected left knee disability.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


